Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 03/31/2021. 

Terminal disclaimer
       The terminal disclaimer filed on 03/31/2021 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1-20 are allowable.

Reason for Allowance
Independent claims 1 and 11 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),
obtain documents and a statistical model; segment contents of the documents into segments; determine statistical significances of the segments using the statistical model; select, for each of the documents, a representative segment from the segments based on the determined statistical significances of the segments; cluster the documents into clusters based at least in part on the representative segment selected for each document; determine a label for each cluster; identify a set of clusters, from the clusters, based on a user input, wherein the set of clusters includes a plurality of clusters, wherein the user input 

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        4/10/21